Citation Nr: 0020164	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  99-03 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected mood disorder, including dysthymia, on 
appeal from an initial grant of service connection.

2.  Entitlement to an increased rating for service-connected 
residuals of keloid, right jaw, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for service-connected 
residuals of keloid, left jaw, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to July 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
from appeals of rating decisions by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA); the first of which was a denial of compensable ratings 
for keloid scar of the right cheek and keloid scar of the 
left cheek, and the second of which was a denial of a rating 
greater than 10 percent on an initial grant of service 
connection for a mood disorder including dysthymia.  A 
subsequent rating decision regarding the keloid disability 
recharacterized the disabilities as residuals of keloids of 
the right jaw and the left jaw, and increased the disability 
rating to 10 percent for each disability.  The two issues 
remain on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).       

In this decision, the Board has recharacterized the mood 
disorder issue on appeal to comply with the opinion by the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals, hereinafter 
"the Court") in Fenderson v. West, 12 Vet. App. 119 (1999). 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected mood disorder with 
dysthymia is manifested by complaints of depression, anxiety 
and frustration concerning his chronic facial pain. 

3.  The veteran's mood disorder with dysthymia is not 
productive of occupational impairment, but is productive of 
some mild social impairment, mostly with interpersonal 
interactions, due to spending most of his time homebound.  

4.  The veteran's service connected residuals of keloid, 
right jaw is manifested by complaints pain and numbness in 
the jaw, difficulty washing and shaving due to pain, and 
objective evidence of slowed speech, facial twitches, and 
neuralgic pain in the trigeminal nerve.

5.  The veteran's service connected residuals of keloid, left 
jaw is manifested by complaints pain and numbness in the jaw, 
difficulty washing and shaving due to pain, and objective 
evidence of slowed speech, facial twitches, and neuralgic 
pain in the trigeminal nerve.


CONCLUSIONS OF LAW
 
1.  The criteria for an assignment of a rating higher than 10 
percent for a mood disorder, including dysthymia, have not 
been satisfied.  38 U.S.C.A. §  1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Codes 9435, 9440 (1999).

2.  The criteria for an assignment of an increased rating for 
the service connected residuals of keloid, right jaw, have 
not been satisfied.  38 U.S.C.A. §  1110, 5107 (West 1991); 
38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.120, 4.124, 
4.124a, Diagnostic Codes 8205, 8405, 8499 (1999).

3.  The criteria for an assignment of an increased rating for 
the service connected residuals of keloid, left jaw, have not 
been satisfied.  38 U.S.C.A. §  1110, 5107 (West 1991); 
38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.120, 4.124, 
4.124a, Diagnostic Codes 8205, 8405, 8499 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for an 
increased evaluation for each of his service-connected 
disabilities within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.); 
cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (when 
veteran reports that the disability has worsened, the claim 
for an increased rating is well grounded).  He has not 
alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist the claimant, as mandated by 38 U.S.C.A. 
§ 5107(a), has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

	I.  Mood disorder with dysthymia

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  In a June 1999 rating 
decision, the RO granted service connection for a mood 
disorder with dysthymia, with a 10 percent rating effective 
April 30, 1998, the first date of VA diagnosis and  medical 
treatment for the mental disorder.  The veteran's service 
medical records do not show evidence of a mental disorder.  
However, April 1998 outpatient records from the VA Mental 
Hygiene Clinic revealed that the veteran was mildly depressed 
with a flat affect and depressed mood, and an assessment of 
dysthymia.  In a February 1999 VA examination report, the 
mental condition is described as a mood disorder (depression 
secondary to medical condition of post surgical neuralgia 
with keloids).  

As indicated above, the veteran appeals this initial 10 
percent rating, and asserts that his symptomatology warrants 
a higher evaluation.  After a review of the record, the Board 
finds that the evidence is against a higher rating for his 
service connected mood disorder with dysthymia.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

The veteran's mood disorder including dysthymia is rated 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9435, for mood 
disorder, not otherwise specified.  DC 9435, as with all 
mental disorders under the Schedule, is rated under DC 9440, 
for chronic adjustment disorder.  Under DC 9440, a 100 
percent rating is assigned for mental disorders with total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for name of 
close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

The most recent VA examination report of record, from 
February 1999, indicates that the veteran did not have 
previous psychiatric treatment for depression, but appeared 
aggravated and frustrated with his chronic pain secondary to 
his facial condition.  The examiner did make objective 
findings that the veteran met the criteria for mood disorder, 
set forth in the DSM-IV, referring to the American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed., revised, 1994), for depression 
associated with his post surgical neuralgia.  However, the 
examiner found no impairment of thought process or 
communication, no obsessive or ritualistic behavior, and no 
psychotic manifestations or panic attacks.  The veteran made 
no claims of hallucinations, delusions, significant memory 
loss, or suicidal or homicidal thoughts.  He was well 
oriented, his behavior was generally appropriate, and he 
appeared to maintain adequate personal hygiene and daily 
activities.  He did show some difficulty with speaking, but 
that appeared to be due to his jaw condition.  He stated that 
he was having problems with sleeping, but that, according to 
the veteran, was due to his chronic facial pain.  He did 
appear depressed, anxious, tense and frustrated by his 
chronic jaw/facial pain.  He takes antidepressant medication.  
As mentioned previously, the diagnosis was mood disorder 
(depression secondary to medical condition of post surgical 
neuralgia with keloids).  The examiner stated that there was 
no occupational impairment because the veteran has been 
retired since 1991 and has no interest in future employment.  
The examiner noted some social impairment, "in that his 
chronic pain keeps him mostly homebound".  The examiner also 
estimated the veteran's Global Assessment of Functioning 
(GAF), to be 49.  Other than this examination report, the 
only relevant medical evidence is the previously discussed 
psychiatric consult to the VA Mental Hygiene Clinic in April 
1998, revealing reports from the veteran's wife of the 
veteran being depressed, and observations of mild depression, 
flat affect, decreased mood, and an assessment of dysthymia.   

The Board does not find that the 30 percent criteria have 
been satisfied.  Although the veteran does have depressed 
mood and some anxiety about his facial disability, the 
evidence does not show that the veteran has a decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks.  Nor does he have such symptoms 
as suspiciousness, panic attacks, chronic sleep impairment 
(due to psychiatric problems, as opposed to due to physical 
pain) or mild memory loss.  The 10 percent criteria includes 
an ability to work, with mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication, which appears to more 
closely describe the veteran's condition.  He shows 
satisfactory general functioning of behavior, and his mood 
disorder appears to be at least somewhat controlled by 
prescription medication, as indicated in the 10 percent 
criteria.  

The Board finds it necessary to address the issue of the GAF 
score of 49 on this latest VA examination.  According to the 
DSM-IV, at pages 46-47, a GAF of 49 is indicative of serious 
symptoms (e.g. suicide ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  While a GAF score of 49, with no other 
evidence, would indicate a mental condition more severe than 
the 10 percent rating now assigned, the Board emphasizes that 
this evidence is only part of the overall evidence that must 
be considered in the Board's decisionmaking process to 
evaluate the level of social and occupational impairment due 
to this mood disorder.  Despite a GAF score suggesting a 
serious condition, the remainder of the VA examiner's report 
contradicts this number.  By the examiner's own assessment, 
the veteran has no occupational impairment and some social 
impairment due to chronic facial pain that keeps him mostly 
at home.  None of his symptomatology described during this 
examination suggests a serious condition.  Additionally, the 
examples cited in the DSM-IV for a serious mental condition 
for a GAF score of 41-50 -- suicide ideation, severe 
obsessional rituals, frequent shoplifting, no friends, unable 
to keep a job - are not shown by the evidence before the 
Board.  Therefore, while the Board acknowledges the expertise 
of a medical examiner to provide an opinion as to the 
severity of a psychiatric disability, the remainder of this 
VA examination report and the overall evidentiary picture of 
the veteran's mood disorder warrants a 10 percent rating. 

The Board also considers whether the veteran satisfies the 
rating criteria for ratings of 50 percent or higher.  A 
review of the evidence shows that he does not satisfy the 
higher rating criteria.  Under the 50 percent criteria, the 
veteran would have to show such symptoms as circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of memory; impaired judgment and 
abstract thinking; and difficulty in establishing and 
maintaining effective work and social relationships.  Under 
the 70 percent criteria for mental disorders, he would have 
to show such symptoms as suicidal ideations, obsessional 
rituals, illogical or obscure speech, near continuous panic 
or depression, spatial disorientation, and neglect of 
personal hygiene and appearance.  The evidence does not show 
that the veteran exhibits the symptoms for either the 50 or 
70 percent criteria.  For a 100 percent rating, he would need 
to show total occupational and social impairment due to such 
symptoms as gross impairment of thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, inability to maintain minimum 
hygiene, or disorientation or memory loss.  The evidence 
shows that the veteran has not displayed the symptoms 
required for a 100 percent rating.  Although the most recent 
VA examination report indicates that he not then employed, it 
also states that there is no occupational impairment because 
he has been retired since 1991 and has not held nor is 
interested in future employment.  Thus, his mood disorder 
including dysthymia is not shown to result in demonstrable 
inability to obtain or retain employment.  After thorough 
review of the record, the Board finds that the 10 percent 
disability rating most nearly fits the veteran's 
symptomatology.

The veteran was dissatisfied with his initial rating for a 
mood disorder.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged ratings."  
Fenderson, 12 Vet. App. at 126.  In this case, the RO granted 
service connection and originally assigned a 10 percent 
evaluation for a mood disorder as of the first date of VA 
diagnosis and  medical treatment for the mental disorder, 
April 30, 1998.  See 38 C.F.R. § 3.400 (1999).  The Board has 
reviewed all the evidence dating from that time and has 
determined that at no time from that time to the present has 
the evidence supported a rating in excess of 10 percent for 
the veteran's mood disorder.  Id.; Fenderson v. West, 12 Vet. 
App. 119 (1999).

	II.  Residuals of keloid, right and left jaw 

The Board first notes that although the veteran's residual 
keloid conditions of the right and left jaw are rated 
separately, the evidence relevant to the Board's 
consideration of an increased rating for each of these 
conditions is essentially the same.  Therefore, the Board 
finds that it is appropriate to address both of these 
disabilities in the same discussion.  

In considering the severity of a disabilities, it is 
essential to trace the medical and rating history of the 
disabilities.  38 C.F.R. §§ 4.1, 4.2 (1999).  In a July 1997 
rating decision, the RO granted service connection for 
residuals of keloid scar surgeries to the right and left jaw, 
with noncompensable ratings for both the right and left jaw 
effective February 20, 1997, the date of receipt of the 
veteran's claim.  His service medical records show that he 
developed a keloid condition of the face during service, with 
recurrent infection that required surgery to remove the 
scars.  His July 1957 "Release from Active Duty" 
examination report indicates that he still had keloid scars 
on his left and right cheeks at the time of the service 
separation physical.  Subsequent rating decisions continued 
the noncompensable rating, until a January 1999 rating 
decision, in which the RO granted 10 percent ratings for the 
residuals of keloids, right and left jaws, effective February 
20, 1997, based on an assessment in a September 1998 VA 
examination of neuralgic pain in the right and left jaws.  
These 10 percent ratings have stood until the existing 
appeal.    

As indicated above, the veteran asserts that his 
symptomatology warrants a higher evaluation than the current 
10 percent ratings for his residual keloid condition of the 
right and left jaw.  After a review of the record, the Board 
finds that the evidence is against a higher rating for his 
service connected residuals of keloid, right jaw, and 
residuals of keloid, left jaw.  See 38 U.S.C.A. § 7104 (West 
1991 & Supp. 1999).

The veteran's residuals of keloid condition for the right and 
left jaw is rated under 38 C.F.R. § 4.124a, DC 8499-8405.  DC 
8499 is used to reflect cranial nerve conditions, such as the 
veteran's residuals of keloid of the right and left jaw, 
which are not listed in the Schedule and rated according to 
analogous conditions found in the Schedule.  See 38 C.F.R. 
§§ 4.20, 4.27 (1999).  DC 8405 is used to rate neuralgia of 
the fifth, or trigeminal, cranial nerve.  DC 8205 addresses 
paralysis of the fifth (trigeminal) cranial nerve.  A 50 
percent rating is warranted for complete paralysis; a 30 
percent rating is warranted for incomplete, severe paralysis; 
and a 10 percent rating is warranted for incomplete, moderate 
paralysis.  A note following these ratings in the code adds, 
"Dependent upon relative degree of sensory manifestation or 
motor loss."  The note prior to DC 8205 states that, "[t]he 
ratings for the cranial nerves are for unilateral 
involvement; when bilateral, combine but without the 
bilateral factor."      

Under 38 C.F.R. § 4.120, neurological conditions, such as 
disabilities rated under DC 8405, are ordinarily rated "in 
proportion to the impairment of motor, sensory or mental 
function.  Consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, injury to the skull, 
etc.  . . .  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances."  The 
Board makes note of another relevant regulation, 38 C.F.R. 
§ 4.124, which states that , "[n]euralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis." 

The Board finds that the evidence does not satisfy the next 
higher, 30 percent, criteria under Diagnostic Code 8405.  The 
most February 1999 VA examination, although it was a mental 
disorders examination, reported that the veteran complained 
of puffiness and irritation in his jaw with "somewhat 
slowed" speech due to his jaw problems.  In September 1998, 
a VA cranial nerve examination revealed that the veteran 
complained of bilateral jaw pain, increasing in intensity 
over the previous two years, which was a sharp pain that was 
not relieved by routine analgesics.  During the neurological 
examination, of the cranial nerves, the examiner noted 
hyperesthesia over surgical scars over both mandibular 
regions.  No sensory deficit was noted in the three divisions 
of the trigeminus nerve, and no facial weakness was noted.  
No ophthalmoplegia, ptosis or tongue division was noted.  The 
examiner observed periodic, brief involuntary oral buccal 
movements.  No limbic movements or focal, motor or sensory 
deficit was noted.  All deep tendon reflexes were normal with 
bilateral plantar flexor.  No cerebellar or meningeal sign 
was noted.  The clinical impression was status post keloid 
surgery over bilateral mandibular region with post surgical 
local neuralgic pain.  The Board reiterates that 38 C.F.R. 
§ 4.124 calls for a rating for no more than 10 percent, for 
moderate incomplete paralysis when, as in this case, there is 
a diagnosis of neuralgia involving painful attacks.  The 
evidence from this VA examination report supports this 10 
percent finding for both his right and left jaw disabilities.   

VA outpatient treatment records from September 1997 to August 
1998 show that the veteran complained of increased pain on 
both his left and right jaw that would radiate to his chin.  
In a November 1998 letter to their Congressman, the veteran 
and his wife stated that the veteran has limited abilities in 
chewing, shaving, and washing his face.  They also stated 
that sleeping and speaking are difficult due to his jaw 
problems, and that he has a painful twitch to the right and 
left side of his face.  In his March 1999 VA Form 9, the 
veteran complained of attacks of severe facial pain to the 
left and right side, sites of the keloid surgery.  He stated 
that he could not touch his face, shave, wash, eat, drink or 
even talk because of the sharp facial pains, including the 
painful buccal twitch.  He stated that "paralysis 
(numbness)" occurs with each facial pain attack.  While this 
evidence continues to show that the veteran suffers from a 
jaw disability, exhibited most notably by pain, facial 
twitches, and slowed speech, there is insufficient evidence 
to show that he exhibits severe, incomplete paralysis, as is 
required for a 30 percent rating.

The Board has also considered the application of other 
Diagnostic Codes.  Under VA laws and regulations, the award 
of separate evaluations for the same disability under various 
diagnoses, known as "pyramiding," is to be avoided.  
38 C.F.R. § 4.14 (1999).  Separate evaluations are 
appropriate only if none of the symptomatology for one 
"condition" is duplicative of, or overlaps with, the 
symptomatology of another "condition" arising out of the 
same disease or injury.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).  

The evidence reveals that the veteran has periodic, brief, 
involuntary oral buccal movements.  Therefore, DC 8103, which 
applies to convulsive tics, has been considered.  Severe 
convulsive tic is rated as 30 percent disabling; moderate 
convulsive tic is rated as 10 percent disabling; and mild 
convulsive tic is rated as noncompensable.  A note instructs 
that this disorder is to be rated depending upon the 
frequency, severity, and muscle groups involved.  38 C.F.R. 
§ 4.124 (a), Diagnostic Code 8103 (1999).  As the medical 
evidence of record reveals that the veteran's oral buccal 
movements are periodic and brief, the Board deems that the 
movements should be rated no more than mild under DC 8103; 
therefore, a higher disability evaluation is not warranted on 
that basis.  The Board further deems that a separate 
disability evaluation is not warranted under DC 7800 for 
disfiguring scars of the head, face, or neck.  See 38 C.F.R. 
§ 4.118 (1999).  This is so because the veteran has not 
contended and the medical evidence does not demonstrate that 
his residuals of keloids are disfiguring.

The Board in no way insinuates that the veteran's trigeminal 
nerve neuralgia is not a painful disability that has impacted 
his daily activities.  However, the evidence does not show 
that he has severe numbness, or paralysis, of his left and 
right jaw, that prohibits his being able to speak or eat.  
Therefore, the Board must conclude that the 10 percent 
ratings for residuals of keloid of the right and left jaw are 
the most appropriate ratings under the Schedule. 

	III.  Extraschedular ratings

This 10 percent disability rating for each of the service-
connected disabilities according to the Schedule does not, 
however, preclude the Board from granting a higher rating for 
these disabilities.  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether any of the issues of an increased rating for mood 
disorder with dysthymia, or residuals of keloid of the right 
and left jaw, warrants the assignment of an extraschedular 
rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings -- up to 100 percent 
for the mood disorder, and up to 50 percent for the residual 
keloid conditions -- are assignable when symptoms of mental 
disorder cause more social and industrial impairment, or when 
symptoms of a residual keloid condition are more severe.  
However, the medical evidence reflects that those 
manifestations are not present in this case for any of the 
three claims on appeal.  Second, the Board finds no evidence 
of an exceptional disability picture in this case.  The 
veteran has not required hospitalization for his mood 
disorder including dysthymia, and this condition has not had 
such an unusual impact on his employment as to render 
impractical the application of regular schedular standards.  
The Board finds no evidence of occupational impairment due to 
this mood disorder, and the February 1999 VA examiner 
concluded that there was no occupational impairment.  The 
veteran has also not required post-service hospitalization 
for the residuals of his keloid condition for the right and 
left jaw.  The Board also finds no evidence of marked 
interference with employment due to his residual keloid 
condition.  There is no evidence that the impairment 
resulting from mood disorder including dysthymia or residuals 
of keloid, right and left jaw, warrants extraschedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that the impairment resulting from these 
conditions is adequately compensated by the 10 percent 
schedular evaluation assigned to each of the three 
disabilities.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to an increased rating for mood disorder, 
including dysthymia, is denied.

Entitlement to an increased rating for residuals of keloid, 
right jaw, is denied.

Entitlement to an increased rating for residuals of keloid, 
left jaw, is denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

